Citation Nr: 0213967	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-00 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1965.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The Board notes that the RO initially 
denied the issue of service connection for a back condition 
as secondary to service-connected left leg disability.  
However, the veteran has steadfastly maintained that he is 
seeking service connection for his low back disorder on a 
direct basis as a result of an injury in service.  The 
veteran has also clarified, in his substantive appeal 
received at VA in January 2001, that he is appealing the low 
back disorder.  He perfected his appeal with respect to the 
low back disorder.  Thus, the issue has been phrased 
accordingly.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
lumbar disc disease is causally related to service.


CONCLUSION OF LAW

The veteran's lumbar disc disease was incurred in service.  
38 U.S.C.A. § 1110, 1112, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  Here, 
veteran was informed of the VA's duty to inform and assist 
the veteran under the VCAA in the June 2001 supplemental 
statement of the case.  The veteran was provided an 
examination and pertinent records have been obtained.  See 38 
U.S.C.A. § 5013; see also Quartuccio.  Since the 
communications and actions by the VA meet the standard set 
forth by the VCAA, the Board finds that no further 
development is needed. 

II.  Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Additionally, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).  If a condition noted 
during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  

The veteran urges that his low back condition is related to 
an accident in service.  Service medical records show that 
the veteran was seen on several occasions in January 1964 for 
severe low back pain and limited range of motion.  The 
veteran was injected with Xylocaine for control of pain and 
symptoms.  He was assessed with scoliosis and muscle strain.  
In March 1965, the veteran again sought treatment for low 
back pain.  The service separation examination report in May 
1965 was negative.  

Private treatment records associated with the veteran's 
Social Security claims file show that he had a history of 
back problems following service.  Specifically, he underwent 
pelvic traction for back pain in 1979.  He underwent 
laminectomy in 1989 and 1992.  He reported intercurrent 
injuries in 1989 and 1991.  

In October 2000, the veteran was evaluated by a VA examiner.  
The examiner reviewed the extensive private and VA treatment 
records dating from 1979 showing the surgeries, medical as 
well as chiropractic treatment.  The examiner opined that the 
veteran has had chronic back pain since 1964.  

In a December 2000 progress note by the same examiner there 
is a thorough recitation of all records considered.  The 
records the examiner cited included the service medical 
records, treatment records for the pelvic traction in 1979, 
chiropractic records dated prior to the 1989 lumbar disc 
surgery and treatment records prior to the 1995 surgery.  In 
short, the records appear to be generally those associated 
with the veteran's Social Security claim.  The examiner 
reported that he based his opinion on review of these records 
and an evaluation of the veteran.  His assessment was that 
the veteran had a back condition that 'exists to this day as 
a result of circumstances with continuous records for several 
exacerbations noted, one chopping wood with low back pain and 
an automobile accident in 1991 where he developed cervical 
disc disease and ulnar nerve entrapment.  However, because of 
the myelogram in 1989, it showed multiple levels of disc 
disease which probably would be the result of an earlier 
accident.'  The examiner concluded by noting that the veteran 
had back pain in 1964 and 1965.

Thus, the VA doctor's opinion rendered in October 2000 and 
then rendered again with greater specificity in December 2000 
is favorable to the veteran's claim.  The opinion supports 
the assertion that the current low back degenerative disc 
disease is related to service.  Although there is evidence 
against the claim including some of the intercurrent medical 
records which indicate no significant back problems prior to 
the intervening injuries, the Board notes that the recent VA 
medical opinion was thorough and based on a review of the 
entirety of the record as well as on an examination of the 
veteran.  It is also noted that the other treatment records 
do contain some references to remote injury of the low back 
having occurred at an unspecified date.  Regardless, the VA 
doctor's opinion is thorough and well-supported with 
reference to the medical records.  Ultimately, it is for 
these reasons the VA doctor's opinion is accorded great 
probative weight.  

The VA doctor's opinion supports the veteran's claim and 
actually indicates that there is a causal relationship 
between the veteran's current degenerative disc disease of 
the lumbar spine and service.  The Board may adopt a 
particular medical expert's opinion for its reasons and bases 
where the expert has fairly considered the material evidence 
of record.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Thus, the VA doctor's opinion is, for the reasons stated, 
adopted by the Board.

Overall, the Board concludes that the evidence is evenly 
balanced for and against the claim of service connection for 
degenerative disc disease of the lumbar spine.  Therefore, 
his claim for that benefit is granted.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine is for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for lumbar disc disease is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

